Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 1 of 12

 

abla Se.t4 (Rev. 12416) Complaint for Viointion of Civil Rights (Prisoner) United States cores <s
Southern BRR ci ol CXR
File
UNITED STATES DISTRICT COURT co 08 20
ee FEB QO ae
on David J. Bradley, Clerk of Court
Division
Case No.

 

(to be filled in by the Clerk's Office)

Cukhy iti lhiars

Platsifffs)
(Welte the full name of each platatig who is filing this complaint,
Ufthe names of ali the plaintif’s cannot fit in the space above,
Please write “see attached" in the space and attach an additional
page with the fill list of acunes.)

“Y=

Hayy's County Owih,

Defendani(s)
(Write the full name of each defendant who is being sued. Ifthe
names of all the defendants cannot fit in ite space above, please
write “see attached” in the space and auiach an additional page
with she fidl {lst of names. Do not Include addresses here.)

ee eet Nee ee a Se ae ee as 8 ee ee ee

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Prisoner Complaint)

 

NOTICE

Federal Rutes of Civil Procedure 5.2 addresses the privacy and security concems resulting from public access to
electronic court files. Under this rule, papers filed with the court should nor contain: an individual's full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include oy: the last four digits of a social security number; the year of an individual's
birth; a minor’s initials; and the Inst four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk's Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

 

 

Page lof 3!
Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 2 of 12

Pro So $4 (Rev. 12/16) Complaint for Viotation of Civil Rights (Prisoner)

L The Parties to This Complaint

A, The Platntiff(s)

Provide the information below for each plainttff named in the complaint. Attach additional pages if

needed,
Name

All other names by which
you have been known:

1D Number
Current Institution
Address

B. The Defendant(s)

Curly LOilliams
Luates Spe wy /rams
HARK LS CounTyY JA I
L200 BAKCR WUE

City State Zip Code

 

Provide the information below for each defendant named in the complaint, whether the defendant fs an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to thase contained in the above caption. For an individual defendant, include
the person’s job or title (¢’known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. !
Name
Jab or Title (ifknown)
Shield Number
Employer
Address

Defendant No. 2
Name
Job or Title (known)
Shield Number
Employer
Address

HERKI[S. COUNTY Tuike

 

 

JARO BAKER sé
Heuston Lx L726

vy City Zip Code
(individual capacity én capacity

Dastniet Cougt

 

 

 

 

1320) Fyvon Kin
Houston LX 7 1poX

~ City State... Zip Code
a
[i recividua capacity (i) otticial capacity

Page2of 11
Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 3 of 12

Pro Se 14 (Rev. 12/16) Compluint for Violation of Civil Rights (helsoner)

i.

Defendant No. 3
Name
Job or Title (if known)
Shield Number
Employer
Address

 

 

 

 

 

 

City State Zip Code
| Individual capacity Cj Official capacity

Defendant No. 4
Name
Job or Title @fknown)
Shield Number
Emplayer
Address

 

 

 

 

 

 

City State Zip Code
CJ Individual capacity CI Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federat laws]."” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A. Are you bringing suit against (check all that apply):
LC] Federal officials (a Bivens claim)
7 State or local officials (a § 1983 claim)

8, Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]." 42 U.S.C. § 1983. [F you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
6 Rane ~~ Are trol tt

@LOPTN eh peotonecd

 

 

 

c. Piaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal

A

Page Jot #1

 
Pig Se l4 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

HL

Iv,

Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 4 of 12

 

 

Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983, If you are suing under section 1983, explain how each defendant acted under color
of state or Jocal law. IF you are suing under Bivens, explain how each defendant acted under color of
federal taw. Attach additional pages if needed.

© Coetcion A The Cour T Room
ort | (Z(S( Veg [Az: wv
@ Sb. O6 Penal Code. YVirlaqaAas

Prisoner Status

a whether you are a prisoner or other confined person as follows (check all dat apply):

OOOOO

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner
Convicted and sentenced federal prisoner

Other (explain)

 

Statement of Claim

State as briefly as possible the facts of your casc. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and Jocations of all relevant events. You may wish to include
further detalls such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. [f more than one claim is asserted, number cach claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A.

If the events giving rise to your claim arose outside an institution, describe where and when they arose,

Ti

/
i of
{

 

[f the events giving rise to your claim arose in an institution, describe where and when they arose,

aU The Destrerz Con ( 4 Hares (out, a

Page 4 of Jl
Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 5 of 12

Pro Se 14 (Rey. 12/16) Complaint for Violation of Civil Righis (Prisoner)

c. What date and mpm time did the events giving rise to your claim(s) occur?

i" “San, 20 (@ The. AT Coney Zolel Me = Cavs Tale @ PANY
” Cuse -t TM |: ‘al $ thet 7 uk Suan for Te, Coerienr $6.06

 

 

D. What are the facts underlying your claim(s)? (For example: What nly you? Who did what? » Co erce to? i ! .)

Was anyone else involved? Who else say what happened?)
Snr ,2ol4 78 Wo tare triat | | (You don't ew Te 7 Te (yeu Meas % ‘Stan Dyent St,

o Ace tt St Me Pe Gord
e (Han Bord! x, 6007 Weth Bseuk Ssren(OSLF MMO )

@ More. Coertion in Sept, Zo (t (a B27 Felony louver £runle “AST.

 

¥. — Injuries

!Fyou sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, {fany, you required and did or did not receive.

 

VI. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
if requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.
(Ia viol)
Xo) Ec aint Culler s 5 pe 20 Sétov Soon! ‘
per mi re goo Goo"

cv
oo Met bh 5h OCU”

. e a, a y ee ye A

3 per Dt hor Daye rgephaoos (i cf) “Tater CF Te Siar 6S evi te F ber Wey s Feo 4 Mewes 2? Relie? SVE Tyee Mer iS wf

 

4. Per-month$ss io, 360, woo”
S. Comptes of Oe cbt i
(Pro ve§ion )
ofyeie rm tad we Cf Delete GoLYD Mace SUT face Valve We The uales )

e 0 Nhe (ny Dey's Proms Hew Dove. 0° 10 Lnceres7 $Tur75 on HOE! ar Varlers per seconde ol<
TO >
Re Ploeding Suri Amount with My pute + Tahoame cin onl iz! Page Sof 1)
@ ecessur YL PPA OAS Need to Be Male. (2 ingaee Ths hues Mroothvyt lol <i )
| ; _ .
@ Tf nu7 e Pah by The Dew bad The a wel le a 7 wae & at In CRBes € Goxy= $20 (ses Paryoles )
e120 per Secana Atte Case Pied WSO Day s' ul |
Pio Se 14 (Rev, 12/18) Compinint for Viotatian of Cévil Rights {frisgrct)

VIL

Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 6 of 12

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act ("PLRA"), 42 U.S.C. § 1997e(a), requires that “{nJo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
In any Jall, prison, or other correctional facility until such administrative remedies as are available are
exhausted,”

Administrative remedies arc also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A, Did your claim(s) arise while you were confined in a jail, prison, or ather correctional facility?
Ove

[| No

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

 

B. Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

Yes
CT] No

Cl Do not know

on Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

[Jy
ve
Cr} Do nat know

If yes, which claim(s)?

 

Page 6 of St
Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 7 of 12

Pro Se 14 (Rev_12/16) Complaint for Violation of Civil Rights (Prisoner)

 

D.

E.

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

] ve

No

If no, did you file a grievance about the events described in this complaint at any other Jail, prison, or
other correctional facility?

r | Yes
oo

If you did file a grievance:

1. Where did you file the grievance?

 

/V /A
2, What did you claim in your grievance? /
/ ‘
Al/A

 

3. What was the result, ifany?

 

 
 

4. What steps, ifany, did you take to appeal that decjsion? Is the grievance process completed? If
not, explain why not, (Describe all efforts to appeal to the highest level of the grievance process.)

 

Page 7 of 1
Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 8 of 12

Pro Se 14 {Rev 12/16) Complaint for Viotation of Clvil Riehiss (Ceisoner}

 

P. [F you did not file a grievance:

1. Wfthere are any reasons why you did not file a grievance, state them here:

a [re Sack (eriewace PVofeelwesS Jon z lovel My 1SoueS

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any: . Lo,
State. Can@ ak Teens uFFice oF The Cwlet VsE plinary
COGN 13267
Pasteay TX 1g 71 I

 

a. Please sel forth any additional information that is relevant to the exhaustion of your administrative
remedies. .
e State C GIMEULSSCON ot Sukvcvol conduc T

 

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of your
administrative remedies.)

VILL Previous Lawsults

The “three strikes rule” bars 8 prisoner from bringing a civil action or an appeat In federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of sertous physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule"?
] Yes
(re

if yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

 

Page Sof Ih
Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 9 of 12

Pro Se 14 (Rev. 12/16) Complains for Violation of Civil Rights {Prisones!

A,

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

CJ Yes

ce

If your answer to A is yes, describe cach lawsuit by answering questions | through 7 below. (If there is
nore than one lawsuit, describe the additional lawsuits on another page, using the same forma.)

Parties to the previous lawsuit
Plaintiffs) Corby wil Airy 4
Defendant(s) esa / V Z LX

Court (iffederal court, name the district; if state court, name the county and State)

VLA

Ma

Name of Judge assigned to your case ;
MA

Approximate date of filing lawsuit / i

Is the case still pending? fo
C) Yes /i Vf
Cr} No Ve 7

Tfno, give the approximate date of disposition.

Docket or index number

 

 

What was the result of the case? (For example: Was the case dismissed? Was Judgment entered

in your favor? Was the case appealed?)

Flave you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment?

Page 9of 11

ff
é
i, /
‘yt
voy I
cp
\

a

4
fi
ie
. Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 10 of 12

|

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)
C] Yes

Tf

D. If your answer to C is yes, describe cach lawsuit by answering questions | through 7 below. (if there is
nore than one lawsuit, describe the additional lawsults on another page, using the same format.)

|, Parties to the previous lawsuit
Plaintiff(s)
Defendant(s) i

 

 

2. Court (iffederal court, name the district; if state court, name the couty and Siofe)

/ / |

 

 

 

a ;
, y / f
3. Docket or index number ( i J , |
4, Name of Judge assigned to your case | f
5, Approximate date of filing lawsuit ; / a |

i i

6. Is the case still pending? ; .

1 ves j / j :
[In fof |

; i
j i

If no, give the approximate date of dis asition |

t

j
I

ri eam

7, What was the result of the case? (For example: Was the case dismissed? Was Judgment entered
in your favor? Was the case appealed?)

 

Page lO of t]
Pro So 14 (Rev. 12/16) Complaint for Violation of Civit Rights (Prisoner)

UX,

Case 4:20-cv-00433 Document 1 Filed on 02/06/20 in TXSD Page 11 of 12

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, J certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 1.

A. For Parties Without an Attorney

I agree to provide the Clerk's Office with any changes to my address where case—related papers may be
served. | understand that my failure to keep a current address on file with the Clerk’s Office may result

In the dismissal of my case.

Date of signing: Polo xs . 2 ug U

7
Signature of Plaintiff x ig LA Ly Lhe ian

Printed Name of Plaintiff 7 url valiant
Prison Identification # cl73 O 5 So

 

Prison Address Joo BAKer 67 BAF SDE
Hous tora ay
City State
6, For Attorneys

Date of signing:

 

Signature of Attorney

QO
Zip Code

 

Printed Name af Attomey

wee

 

Bar Number

 

Name of Law Firm

 

Address

 

 

City Sta
Telephone Number

Zip Code

 

E-mail Address

 

Page Ui of It
ae.

HARRIS OUNTY SHERIFF’

Name: Southern District of Texas

SPN: FIL=ep

Cell: 5) 1B . i
Street J 26) Baker St Fes Oo 2020
HOUS

TON, TEXAS 77002

David J, Bradley, Clerk of Court
aramark pe

         

> OFFICE JAIL

United States Courts

4 ee US POSTAGE —, PITNEY mone

pe a

wg ZIP 77002 $ OC 000.80° 80°

      

Mar 0000368784 FEB 04 2020

 

 

 

 

INDIGENT

 

hi

}
i

‘ale DY saad ahi ef flight ;

ite Page 12 of 12
, n 02/06/20 in TXSD
Case 4:20cv-00433 Document 1_Fited O
